Citation Nr: 0830539	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  99-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1953 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was last before the Board in May 2007 
when it was remanded for compliance with a Joint Motion for 
Remand.  

In May 2005, the veteran submitted a claim of entitlement to 
an increased rating for a service-connected stomach disorder 
and a claim of entitlement to service connection for skin 
cancer.  As these matters have not been developed or 
certified for appeal and are not inextricably intertwined 
with the issue now before the Board, they are referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In December 2005, the Board denied the veteran's claim.  The 
denial was appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In an October 
2006 Order, the Court remanded the Board's December 2005 
decision back to the Board for compliance with instructions 
included in a Joint Motion for Remand.  

In May 2007, the Board remanded the issue on appeal, in part, 
in order to direct the agency of original jurisdiction (AOJ) 
to make a new request for Surgeon General's Office (SGO) 
records to include all hospital records, clinical notes and 
nurse's notes for the appellant's period of service.  It is 
not apparent to the Board if the Board's remand instructions 
were complied with.  Associated with the claims file is a 
response to a "PIES" request which request was submitted in 
September 2004.  This response includes the annotation that 
"SGO's were not created for Marine Corp [sic] Personnel."  
While the request date is September 2004, the document itself 
bears marks which indicate that it was printed in February 
2008.  It appears to the Board that either one of two 
interpretations could be applied.  The first is that the AOJ 
merely reprinted, in February 2008, the prior request for SGO 
records which was made in September 2004 without making a new 
request.  The other interpretation is that the AOJ made a new 
request for the SGO records but received the exact same 
response as was found lacking by the Court in the Joint 
Motion for Remand referenced by the Court's October 2006 
Order.  Either alternative does not comply with the Board's 
May 2007 remand instructions.  

The Board further directed in its May 2007 remand that the 
AOJ must consider the provisions of 38 U.S.C.A. § 1154(b) 
regarding the claimed in-service back injury.  The AOJ was 
directed that, in the absence of a finding that lay evidence 
is not satisfactory, the AOJ should proceed to analyze 
whether the alleged in-service injury was consistent with the 
circumstances, conditions or hardships of service.  A review 
of the actions by the AOJ conducted subsequent to the May 
2007 remand indicates that the Board's instructions were not 
complied with.  The supplemental statement of the case dated 
in May 2008 sets out the provisions of 38 U.S.C.A. § 1154(b).  
There was absolutely no discussion, however, regarding 
whether the veteran participated in combat nor any discussion 
regarding whether the veteran's lay assertions of an in-
service back injury were sufficient to support the claim.  
The AOJ erred in failing to consider whether the provisions 
of 38 U.S.C.A. § 1154(b) may apply to the veteran's claim as 
directed by the Board.  

The AOJ was also instructed to inform the examiner who was to 
conduct a VA examination to ascertain the nature and etiology 
of the claimed back disorder if the AOJ determined that the 
provisions of 38 U.S.C.A. § 1154(b) apply.  The report of a 
March 2008 VA examination does not indicate in any way that 
the examiner was informed that the veteran had had a back 
injury during active duty.  This determination should have 
been made by the AOJ prior to scheduling the veteran for the 
VA examination.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a new request for 
the SGO reports, and all hospital 
records, clinical notes, and nurses' 
notes for the appellant's period of 
service.  This request should be in 
compliance with VA Adjudication Manual M- 
21-1, Part III, section 4.22(d)(1).  If 
no records are located or available, this 
should be noted in the record.

2.  The AOJ must consider the provisions 
of 38 U.S.C.A. § 1154(b) regarding the 
veteran's claimed back injury in service.  
In the absence of a finding that the lay 
evidence is not satisfactory, the AOJ 
must proceed to analyze whether the 
alleged in-service injury was consistent 
with the circumstances, conditions or 
hardships of service.  

3.  The veteran should be rescheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of his 
claimed back disability.  It is 
imperative that the claims file be made 
available to and pertinent records 
therein be reviewed by the examiner in 
connection with the examination, to 
include the veteran's service treatment 
records.  All appropriate tests and 
studies should be conducted.  In the 
event the AOJ determines that the 
provisions of 38 U.S.C.A. § 1154(b) apply 
and the claimed in-service back injury 
occurred, or SGO records reasonably 
support the veteran's contentions of an 
inservice injury, the AOJ should so 
inform the examiner.  The examiner should 
thereafter be asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e. a 50 percent or higher degree 
of probability) that any present back 
disability is related to the veteran's 
period of active duty service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.

4.  After completion of the above, review 
the expanded record and determine if the 
benefit sought can be granted.  Unless 
the issue on appeal is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

